Per Curiam.
The defendant was tried by a jury and found guilty of money laundering, three counts of violating campaign contribution *564laws, two counts of organized scheme to defraud, and two counts of grand theft. The State concedes that the defendant will be placed in double jeopardy if convicted of both organized scheme to defraud and grand theft based on the same conduct. See , e.g. , Pizzo v. State , 945 So.2d 1203, 1207 (Fla. 2006). While the trial court recognized the double jeopardy issue, it failed to dismiss the grand theft counts. Instead, adjudication and sentencing were "deferred" as to those counts.
We affirm the defendant's convictions and sentences for money laundering, violating campaign contribution laws, and organized scheme to defraud. We reverse the deferrals of adjudication and remand for dismissal of the grand theft counts.
Affirmed in part; reversed in part; remanded.
Gerber, C.J., Gross and Conner, JJ., concur.